Status of Claims

Applicant’s amendment in the “Applicant Arguments/Remarks Made in an Amendment”, filed on 09/16/2020, is acknowledged. Applicant's amendment of claims 1-16, and addition of claims 18-20, filed in “Claims” filed on 09/16/2020 with the same reply, have been entered by Examiner. 
This office action considers claims 1-20 pending for prosecution.
Reason for Allowances
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first, second, third, fourth, fifth, sixth, seventh, and eighth photoelectric conversion elements, respectively; a first floating diffusion region connected to the first to fourth photoelectric conversion elements; a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements; a driving transistor connected to the first and second floating diffusion regionsa first reset transistor connected to the first and second floating diffusion regions; and a second reset transistor connected to the first and second floating diffusion regions, wherein the first photoelectric conversion element, the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are sequentially arranged in a first direction, and wherein the first photoelectric conversion element and the third photoelectric conversion element are sequentially arranged in a second direction that is perpendicular to the first direction”,In re: Jung Bin Yun et al. Application No. 15/862,013 Filed: January 4, 2018as recited in Claim 1, in combination with the remaining limitations of the claims				
Claims 2-8 and 18, are allowed as those inherit the allowable subject matter from claim 1. 
Regarding Claim 9: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “first, second, third, and fourth transistors connected to the first to eighth photoelectric conversion elements; a first microlens disposed to overlap the first photoelectric conversion element and the second photoelectric conversion element; In re: Jung Bin Yun et al. Application No.: 16/712,020 Filed: December 12, 2019 Page 5 of 8 a second microlens disposed to overlap the third photoelectric conversion element and the fourth photoelectric conversion element; a third microlens disposed to overlap the fifth photoelectric conversion element and the sixth photoelectric conversion element; a fourth microlens disposed to overlap the seventh photoelectric conversion element and the eighth photoelectric conversion element; a first floating diffusion region connected to the first to fourth photoelectric conversion elements which are sequentially arranged in a clockwise direction; and a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements which are sequentially arranged in the clockwise direction, wherein the first to [[eight]] eighth photoelectric conversion elements are configured to sense the same color, wherein the first photoelectric conversion element, [[and]] the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are arranged in a first direction, , and wherein the first, second, third, and fourth transistors are sequentially arranged in the first direction”,In re: Jung Bin Yun et al. Application No. 15/862,013 Filed: January 4, 2018as recited in Claim 9, in combination with the remaining limitations of the claims	
Claims 10-17, are allowed as those inherit the allowable subject matter from claim 9.
Regarding Claim 19: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements, the second floating diffusion region being connected to the first floating diffusion region; four microlenses disposed to overlap the first to eighth photoelectric conversion elements; first, second, third, and fourth transistor sequentially arranged in a first direction; and first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first to eighth photoelectric conversion elements, respectively, wherein the first floating diffusion region and the second floating diffusion region are sequentially arraigned in the first direction, wherein the first transistor is disposed on the first pixel region, the second transistor is disposed on the second pixel region, the third transistor is disposed on the fifth pixel region, and the fourth transistor is disposed on the sixth pixel region, and wherein the second transistor is a reset transistor”,In re: Jung Bin Yun et al. Application No. 15/862,013 Filed: January 4, 2018as recited in Claim 19, in combination with the remaining limitations of the claims				
Claim 20, is allowed as those inherit the allowable subject matter from claim 19. 
 

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Kobayashi; Hirokazu et al. (US 20160219237 A1; hereinafter Kobayashi) “IMAGE CAPTURING APPARATUS, CONTROL METHOD FOR THE SAME, AND STORAGE MEDIUM”.
Yoshida; Daisuke et al. (US 20150281614 A1; hereinafter Yoshida) “SOLID-STATE IMAGE SENSOR AND IMAGE SENSING SYSTEM”.	
Ishiwata; Hiroaki (US 20170201705 A1; hereinafter Ishiwata) “SOLID-STATE IMAGING DEVICE AND ELECTRONIC APPARATUS”.	
Ishiwata; Hiroaki (US 20180255261 A1; hereinafter Ishiwata ‘261) “SOLID-STATE IMAGING DEVICE AND ELECTRONIC APPARATUS”.
Tsunai; Shiro et al. (US 20150009376 A1; hereinafter Tsunai) “IMAGE PICKUP ELEMENT AND IMAGE PICKUP DEVICE”.	
Prior Art Kobayashi teaches an image capturing apparatus (Abstract), wherein (Fig. 1+; [0027+]) two light receiving elements can divide the pupil of the imaging optical system, which is not shown in the drawing, into two and perform photoelectronic conversion by being arranged at the focal position of a micro lens. Charge voltage conversion units are floating diffusion nodes and have a charge storage function.  The charge voltage conversion units are respectively connected to light receiving elements via transfer transistors, and the charges of the light receiving elements are transferred due to the potential of the control line Tx of these transistors attaining a high level; the charge voltage conversion units are connected to a power source potential VDD via reset transistors.  Then, the stored charges can be reset by the charge voltage conversion units due to the potential of control lines RxA and RxB of the reset transistors attaining a high level; and gates of amplification transistors are respectively connected to the charge voltage conversion units.  Also, the amplification transistors are respectively connected to the current sources on the column output lines V11 and V12 via selection transistors, and constitute a source follower circuit. But, Prior Art Kobayashi does not expressly teach “first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first, second, third, fourth, fifth, sixth, seventh, and eighth photoelectric conversion elements, respectively; a first floating diffusion region connected to the first to fourth photoelectric conversion elements; a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements; a driving transistor connected to the first and second floating diffusion regionsa first reset transistor connected to the first and second floating diffusion regions; and a second reset transistor connected to the first and second floating diffusion regions, wherein the first photoelectric conversion element, the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are sequentially arranged in a first direction, and wherein the first photoelectric conversion element and the third photoelectric conversion element are sequentially arranged in a second direction that is perpendicular to the first direction” (claim 1); or “first, second, third, and fourth transistors connected to the first to eighth photoelectric conversion elements; a first microlens disposed to overlap the first photoelectric conversion element and the second photoelectric conversion element; a second microlens disposed to overlap the third photoelectric conversion element and the fourth photoelectric conversion element; a third microlens disposed to overlap the fifth photoelectric conversion element and the sixth photoelectric conversion element; a fourth microlens disposed to overlap the seventh photoelectric conversion element and the eighth photoelectric conversion element; a first floating diffusion region connected to the first to fourth photoelectric conversion elements which are sequentially arranged in a clockwise direction; and a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements which are sequentially arranged in the clockwise direction, wherein the first to [[eight]] eighth photoelectric conversion elements are configured to sense the same color, wherein the first photoelectric conversion element, [[and]] the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are arranged in a first direction, , and wherein the first, second, third, and fourth transistors are sequentially arranged in the first direction” (claim 9);In re: Jung Bin Yun et al. Application No.: 16/712,020or “a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements, the second floating diffusion region being connected to the first floating diffusion region; four microlenses disposed to overlap the first to eighth photoelectric conversion elements; first, second, third, and fourth transistor sequentially arranged in a first direction; and first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first to eighth photoelectric conversion elements, respectively, wherein the first floating diffusion region and the second floating diffusion region are sequentially arraigned in the first direction, wherein the first transistor is disposed on the first pixel region, the second transistor is disposed on the second pixel region, the third transistor is disposed on the fifth pixel region, and the fourth transistor is disposed on the sixth pixel region, and wherein the second transistor is a reset transistor” (claim 19). 
Prior Art Yoshida teaches a sensor has an image sensing unit (Abstract), wherein (Fig. 1+; [0034+]) a solid-state image sensor according to one embodiment of the present invention. The solid-state image sensor includes an image sensing unit, and a readout unit for reading out a signal from the image sensing unit.  The image sensing unit includes a plurality of pixels as arranged as to form a plurality of rows and a plurality of columns, and each pixel includes a photoelectric converter such as a photodiode; solid-state image sensor includes a vertical scanning unit (vertical selecting unit) and horizontal scanning unit (horizontal selecting unit) for selecting a pixel from which a signal is read out.  The vertical scanning unit selects a row to be read out from a plurality of rows in the image sensing unit, and the readout unit reads out signals of the pixels in the selected row through a vertical transmission path. The horizontal scanning unit selects the pixels in a column to be read out from the signals of the pixels in the plurality of columns read out by the readout unit, and outputs signals of the selected pixels to an output signal line.  That is, the horizontal scanning unit selects a column to be read out from the plurality of columns in the image sensing unit; and charges generated in the photoelectric converter are transferred, through a transfer transistor, to a charge-voltage converter (floating diffusion) connected to the control electrode (gate) of the first transistor, and converted into a voltage by the charge-voltage converter. But, Prior Art Yoshida does not expressly teach “first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first, second, third, fourth, fifth, sixth, seventh, and eighth photoelectric conversion elements, respectively; a first floating diffusion region connected to the first to fourth photoelectric conversion elements; a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements; a driving transistor connected to the first and second floating diffusion regionsa first reset transistor connected to the first and second floating diffusion regions; and a second reset transistor connected to the first and second floating diffusion regions, wherein the first photoelectric conversion element, the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are sequentially arranged in a first direction, and wherein the first photoelectric conversion element and the third photoelectric conversion element are sequentially arranged in a second direction that is perpendicular to the first direction” (claim 1); or “first, second, third, and fourth transistors connected to the first to eighth photoelectric conversion elements; a first microlens disposed to overlap the first photoelectric conversion element and the second photoelectric conversion element; a second microlens disposed to overlap the third photoelectric conversion element and the fourth photoelectric conversion element; a third microlens disposed to overlap the fifth photoelectric conversion element and the sixth photoelectric conversion element; a fourth microlens disposed to overlap the seventh photoelectric conversion element and the eighth photoelectric conversion element; a first floating diffusion region connected to the first to fourth photoelectric conversion elements which are sequentially arranged in a clockwise direction; and a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements which are sequentially arranged in the clockwise direction, wherein the first to [[eight]] eighth photoelectric conversion elements are configured to sense the same color, wherein the first photoelectric conversion element, [[and]] the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are arranged in a first direction, , and wherein the first, second, third, and fourth transistors are sequentially arranged in the first direction” (claim 9);In re: Jung Bin Yun et al. Application No.: 16/712,020or “a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements, the second floating diffusion region being connected to the first floating diffusion region; four microlenses disposed to overlap the first to eighth photoelectric conversion elements; first, second, third, and fourth transistor sequentially arranged in a first direction; and first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first to eighth photoelectric conversion elements, respectively, wherein the first floating diffusion region and the second floating diffusion region are sequentially arraigned in the first direction, wherein the first transistor is disposed on the first pixel region, the second transistor is disposed on the second pixel region, the third transistor is disposed on the fifth pixel region, and the fourth transistor is disposed on the sixth pixel region, and wherein the second transistor is a reset transistor” (claim 19). 
Prior Art Ishiwata teaches a solid-state imaging device and an electronic apparatus (Abstract), wherein (Fig. 1A+; [0043+]) a solid-state imaging device, including one or more photoelectric conversion units, a floating diffusion that holds a charge accumulated on the photoelectric conversion units, a plurality of amplification transistors that read out a signal corresponding to the charge held by the floating diffusion, and a vertical signal line to which the signal read out by the amplification transistor is output, the plurality of amplification transistors being connected in parallel. But, Prior Art Ishiwata does not expressly teach “first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first, second, third, fourth, fifth, sixth, seventh, and eighth photoelectric conversion elements, respectively; a first floating diffusion region connected to the first to fourth photoelectric conversion elements; a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements; a driving transistor connected to the first and second floating diffusion regionsa first reset transistor connected to the first and second floating diffusion regions; and a second reset transistor connected to the first and second floating diffusion regions, wherein the first photoelectric conversion element, the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are sequentially arranged in a first direction, and wherein the first photoelectric conversion element and the third photoelectric conversion element are sequentially arranged in a second direction that is perpendicular to the first direction” (claim 1); or “first, second, third, and fourth transistors connected to the first to eighth photoelectric conversion elements; a first microlens disposed to overlap the first photoelectric conversion element and the second photoelectric conversion element; a second microlens disposed to overlap the third photoelectric conversion element and the fourth photoelectric conversion element; a third microlens disposed to overlap the fifth photoelectric conversion element and the sixth photoelectric conversion element; a fourth microlens disposed to overlap the seventh photoelectric conversion element and the eighth photoelectric conversion element; a first floating diffusion region connected to the first to fourth photoelectric conversion elements which are sequentially arranged in a clockwise direction; and a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements which are sequentially arranged in the clockwise direction, wherein the first to [[eight]] eighth photoelectric conversion elements are configured to sense the same color, wherein the first photoelectric conversion element, [[and]] the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are arranged in a first direction, , and wherein the first, second, third, and fourth transistors are sequentially arranged in the first direction” (claim 9);In re: Jung Bin Yun et al. Application No.: 16/712,020or “a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements, the second floating diffusion region being connected to the first floating diffusion region; four microlenses disposed to overlap the first to eighth photoelectric conversion elements; first, second, third, and fourth transistor sequentially arranged in a first direction; and first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first to eighth photoelectric conversion elements, respectively, wherein the first floating diffusion region and the second floating diffusion region are sequentially arraigned in the first direction, wherein the first transistor is disposed on the first pixel region, the second transistor is disposed on the second pixel region, the third transistor is disposed on the fifth pixel region, and the fourth transistor is disposed on the sixth pixel region, and wherein the second transistor is a reset transistor” (claim 19). 
Prior Art Ishiwata ‘261 teaches a solid-state imaging device and an electronic apparatus (Abstract), wherein (Fig. 1A+; [0043+]) a first photoelectric conversion unit; a second photoelectric conversion unit; a third photoelectric conversion unit; a fourth photoelectric conversion unit; a first transfer transistor; a second transfer transistor; a third transfer transistor; a fourth transfer transistor; a floating diffusion electrically connected to: the first photoelectric conversion unit through the first transfer transistor, the second photoelectric conversion unit through the second transfer transistor, the third photoelectric conversion unit through the third transfer transistor, and the fourth photoelectric conversion unit through the fourth transfer transistor; a first amplification transistor, wherein a gate of the first amplification transistor is electrically connected to the floating diffusion; a second amplification transistor, wherein a gate of the second amplification transistor is electrically connected to the floating diffusion; a first selection transistor; a second selection transistor; and a vertical signal line electrically connected to the first amplification transistor via the first selection transistor, and the second amplification transistor via the second selection transistor. But, Prior Art Ishiwata ‘261 does not expressly teach “first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first, second, third, fourth, fifth, sixth, seventh, and eighth photoelectric conversion elements, respectively; a first floating diffusion region connected to the first to fourth photoelectric conversion elements; a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements; a driving transistor connected to the first and second floating diffusion regionsa first reset transistor connected to the first and second floating diffusion regions; and a second reset transistor connected to the first and second floating diffusion regions, wherein the first photoelectric conversion element, the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are sequentially arranged in a first direction, and wherein the first photoelectric conversion element and the third photoelectric conversion element are sequentially arranged in a second direction that is perpendicular to the first direction” (claim 1); or “first, second, third, and fourth transistors connected to the first to eighth photoelectric conversion elements; a first microlens disposed to overlap the first photoelectric conversion element and the second photoelectric conversion element; a second microlens disposed to overlap the third photoelectric conversion element and the fourth photoelectric conversion element; a third microlens disposed to overlap the fifth photoelectric conversion element and the sixth photoelectric conversion element; a fourth microlens disposed to overlap the seventh photoelectric conversion element and the eighth photoelectric conversion element; a first floating diffusion region connected to the first to fourth photoelectric conversion elements which are sequentially arranged in a clockwise direction; and a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements which are sequentially arranged in the clockwise direction, wherein the first to [[eight]] eighth photoelectric conversion elements are configured to sense the same color, wherein the first photoelectric conversion element, [[and]] the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are arranged in a first direction, , and wherein the first, second, third, and fourth transistors are sequentially arranged in the first direction” (claim 9);In re: Jung Bin Yun et al. Application No.: 16/712,020or “a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements, the second floating diffusion region being connected to the first floating diffusion region; four microlenses disposed to overlap the first to eighth photoelectric conversion elements; first, second, third, and fourth transistor sequentially arranged in a first direction; and first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first to eighth photoelectric conversion elements, respectively, wherein the first floating diffusion region and the second floating diffusion region are sequentially arraigned in the first direction, wherein the first transistor is disposed on the first pixel region, the second transistor is disposed on the second pixel region, the third transistor is disposed on the fifth pixel region, and the fourth transistor is disposed on the sixth pixel region, and wherein the second transistor is a reset transistor” (claim 19).
Prior Art Tsunai teaches an imaging element includes: an imaging unit in which a plurality of pixel groups including a plurality of pixels that output pixel signals according to incident light are formed, and on which incident light corresponding to mutually different pieces of image information is incident; a control unit that controls, for each of the pixel groups, a period of accumulating in the plurality of pixels included in the pixel group; and a readout unit that is provided to each of the pixel groups, and reads out the pixel signals from the plurality of pixels included in the pixel group (Abstract), wherein (Fig. 1+; [0035+]) each pixel has a transfer transistor 152, a reset transistor, an amplifying transistor, and a selecting transistor. Furthermore, a reset interconnection to which an ON signal of the reset transistor is supplied; a transfer interconnection to which an ON signal of the transfer transistor is supplied; a power supply interconnection 304 that receives power supply from a power supply Vdd; a selecting interconnection to which an ON signal of the selecting transistor 158 is supplied; and an output interconnection that outputs pixel signals are disposed in the pixel; and the gates of transfer transistors of the pixels Gb1, Gb2, Gb3, Gb4, Gr1, Gr2, Gr3, Gr4 included in the G pixel group are connected with a common G transfer interconnection 310. Similarly, the gates of transfer transistors of the pixels R1, R2, R3, R4 in the R pixel group are connected with a common R transfer interconnection 312, and the gates of transfer transistors of the pixels B1, B2, B3, B4 in the B pixel group are connected with a common B transfer interconnection. But, Prior Art Tsunai does not expressly teach “first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first, second, third, fourth, fifth, sixth, seventh, and eighth photoelectric conversion elements, respectively; a first floating diffusion region connected to the first to fourth photoelectric conversion elements; a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements; a driving transistor connected to the first and second floating diffusion regionsa first reset transistor connected to the first and second floating diffusion regions; and a second reset transistor connected to the first and second floating diffusion regions, wherein the first photoelectric conversion element, the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are sequentially arranged in a first direction, and wherein the first photoelectric conversion element and the third photoelectric conversion element are sequentially arranged in a second direction that is perpendicular to the first direction” (claim 1); or “first, second, third, and fourth transistors connected to the first to eighth photoelectric conversion elements; a first microlens disposed to overlap the first photoelectric conversion element and the second photoelectric conversion element; a second microlens disposed to overlap the third photoelectric conversion element and the fourth photoelectric conversion element; a third microlens disposed to overlap the fifth photoelectric conversion element and the sixth photoelectric conversion element; a fourth microlens disposed to overlap the seventh photoelectric conversion element and the eighth photoelectric conversion element; a first floating diffusion region connected to the first to fourth photoelectric conversion elements which are sequentially arranged in a clockwise direction; and a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements which are sequentially arranged in the clockwise direction, wherein the first to [[eight]] eighth photoelectric conversion elements are configured to sense the same color, wherein the first photoelectric conversion element, [[and]] the second photoelectric conversion element, the fifth photoelectric conversion element, and the sixth photoelectric conversion element are arranged in a first direction, , and wherein the first, second, third, and fourth transistors are sequentially arranged in the first direction” (claim 9);In re: Jung Bin Yun et al. Application No.: 16/712,020or “a second floating diffusion region connected to the fifth to eighth photoelectric conversion elements, the second floating diffusion region being connected to the first floating diffusion region; four microlenses disposed to overlap the first to eighth photoelectric conversion elements; first, second, third, and fourth transistor sequentially arranged in a first direction; and first, second, third, fourth, fifth, sixth, seventh, and eighth pixel regions corresponding to the first to eighth photoelectric conversion elements, respectively, wherein the first floating diffusion region and the second floating diffusion region are sequentially arraigned in the first direction, wherein the first transistor is disposed on the first pixel region, the second transistor is disposed on the second pixel region, the third transistor is disposed on the fifth pixel region, and the fourth transistor is disposed on the sixth pixel region, and wherein the second transistor is a reset transistor” (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898